ON PETITION
PER CURIAM.
ORDER
Trend Micro Incorporated, Trend Micro, Inc. (USA), Check Point Software Technologies Ltd., Check Point Software Technologies, Inc., and Symantec Corp. (collectively, Trend Micro) seek a writ of mandamus *882directing the United States District Court for the District of Delaware to vacate its order denying Trend Micro’s motion to transfer venue, and to direct the Delaware district court to transfer the case to the United States District Court for the Northern District of California.
We deem it the better course for Trend Micro to first move the district court for reconsideration of its order denying a transfer of venue in light of In re Link_A_Media Devices Corp., 662 F.3d 1221 (Fed.Cir.2011). We therefore deny Trend Micro’s petition for a writ of mandamus without prejudice to refiling.
Accordingly,
It Is Ordered That:
The petition for a writ of mandamus is denied without prejudice.